Case 1:17-cr-00270-LO Document 35-1 Filed 08/26/20 Page 17 of 18 PageID# 181



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )      No. 1:17-CR-270 (LO)
                                            )
AHMED AMEER MINNI, et al.,                  )
         Defendants.                        )

                   MEMORANDUM OF UNDERSTANDING REGARDING
                      RECEIPT OF CLASSIFIED INFORMATION

       Having familiarized myself with the applicable statutes, regulations, and orders,

related to, but not limited to, Title 18 United States Code, including unauthorized

disclosure of classified information, espionage and related offenses; the Intelligence

Agents Identities Protection Act, Title 50 U.S.C. Section 421; Title 18 U.S.C. Section 641;

Title 50 U.S.C. Section 783; 28 C.F.R. 17 et seq., and Executive Order 13526; I

understand that I may be the recipient of information and documents that concern the

present and future security of the United States and belong to the United States, and

that such documents and information together with the methods and sources of

collecting it are classified by the United States Government. In consideration for the

disclosure of classified information and documents:

       (1)    I agree that I shall never divulge, publish, or reveal either by word,

conduct or any other means, such classified documents and information unless

specifically authorized in writing to do so by an authorized representative of the United

States Government; or as expressly authorized by the Court pursuant to the Classified

Information Procedures Act and the proposed Protective Order related to the above-

captioned case.


                                            -17-
Case 1:17-cr-00270-LO Document 35-1 Filed 08/26/20 Page 18 of 18 PageID# 182



       (2)    I agree that this Memorandum and any other non-disclosure agreement

signed by me will remain forever binding on me.

       (3)    I have received, read, and understand the proposed Protective Order

related to the above-captioned case, relating to classified information, and I agree to

comply with the provisions thereof.


Classified Information Security Officer                 Date
                                                        8/27/2020

Counsel for Ramy Zamzam                                 Date




                                           -18-
